Citation Nr: 1532684	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left thigh scar.

2.  Entitlement to service connection for a right thigh scar.

3.  Entitlement to service connection for mild allergic rhinitis.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to April 1954, and from September 1954 to September 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
   
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A travel board hearing, before the Board, was scheduled for April 2015.  In a May 2015 statement, the Veteran, through his representative, requested that his April 2015 be rescheduled.  He stated that he had not received notice of his scheduled hearing until after the hearing.  

Attached to his request was a copy of the hearing notice and an envelope reflecting a date stamp of May 4, 2015, almost a month after the scheduled hearing.  

The VA apologies to the Veteran for this error. 

The Veteran essentially argues that he did not receive notice prior to his scheduled hearing and that is the reason he did attend.  The evidence submitted appears to corroborate his assertions.

The Board finds that the Veteran has demonstrated good cause as to his inability to attend the previously scheduled hearing, and that the hearing should be rescheduled.  38 C.F.R. § 20.704(d) (2014). 

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Highly Expedited handling is requested.)

Schedule the Veteran for a travel board hearing before the Board to be held at the VA Regional Office in San Juan, the Commonwealth of Puerto Rico.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




